SMITH, Justice:
ON MOTION TO CORRECT JUDGMENT
This case was affirmed on a former day without an opinion. A motion to correct judgment has now been filed by Equitable Life Assurance Society of the United States, cross-appellant, which must be sustained in part.
The appeal was from the action of the Chancery Court of Sunflower County, declaring that appellee, Brenda Diane Bell, was the named beneficiary in, and entitled to the proceeds of, a policy of life insurance issued to Grenada Bank by Equitable Life Assurance Society on its employees, including Lillian H. Moore, the beneficiary’s aunt, Lillian H. Moore having died. We adhere to our conclusion that the chancellor, on the evidence, was correct in so finding.
Upon the death of Lillian H. Moore, Equitable paid the proceeds of the policy into court with its bill impleading the possible claimants.
Cross-appellant, in its motion, has pointed out that we failed to deal with certain points raised by it. We now proceed to do so, and reverse the decree on cross-appeal in the following specific respects only:'
(1) Equitable is not liable for, and shall not be assessed with, interest upon the impleaded funds beyond the date on which it paid such funds into court;
(2) The judgment entered against Equitable for the proceeds of its policy is reversed, and instead it is ordered that the impleaded funds be and are awarded to Brenda Diane Bell and shall be paid to her as the party entitled thereto; and
(3) Court costs are adjudged against the unsuccessful claimants to the proceeds of the policy.
In all other respects the decree appealed from is affirmed.
It is ordered that the judgment in this case be amended to conform herewith.
Affirmed in part and reversed in part.
All Justices concur.